Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 13, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151026                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  KYLE OOSTDYK, a Minor, by his Conservator,                                                                Joan L. Larsen,
  DAWN BUDD,                                                                                                          Justices
           Plaintiff-Appellee,
  and
  SPECTRUM HEALTH HOSPITALS, SPECTRUM
  HEALTH CONTINUING CARE, MARY FREE
  BED REHABILITATION HOSPITAL, and
  GOLDEN RULE INSURANCE COMPANY,
           Intervening Plaintiffs-Appellees,
  v                                                                 SC: 151026
                                                                    COA: 317221
                                                                    Kalamazoo CC: 2010-000277-NF
  AUTO OWNERS INSURANCE COMPANY,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 30, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. The Court of
  Appeals erred by relying on the “almost any causal connection” standard of Scott v State
  Farm Mut Auto Ins Co, 278 Mich. App. 578, 586 (2008). The “almost-any” standard is
  discredited and inconsistent with current law to the extent it suggests a plaintiff may meet
  the statutory causation requirement without proving the causal connection was “more
  than incidental, fortuitous, or but for.” See McPherson v McPherson, 493 Mich. 294, 299
  (2013). However, denial is warranted because the trial court correctly instructed the jury
  that under MCL 500.3105(1), the plaintiff had to prove the causal connection between the
  injury and the use of the motor vehicle was “more than incidental, fortuitous, or but for.”
  See Thornton v Allstate Ins Co, 425 Mich. 643, 646 (1986).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 13, 2015
           t1110
                                                                               Clerk